DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 22, 7-11, 13-14, 21, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/2021.
Applicant's election with traverse of Group IV (claim 17), Species A (Fig. 1) in the reply filed on 11/4/2021 is acknowledged.  The traversal is on the ground(s) that the four Groups are linked, and no additional search burden would be present during examination. Any are relevant to Group I, for example, would be relevant to the other groups.  This is not found persuasive because under the unity of inventions standard, the presence or absence of a search burden is irrelevant. The existence of anticipatory references (e.g. Suk, Forschung) as indicated in the extended international search report establishes that at least claim 17 lacks novelty and thereby establishes that Groups I-IV do not relate to a single general inventive concept. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the coating thickness".  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is interpreted such that the recitation “comprising … adsorption material” refers to a coating of an adsorption material along the sorption channels.  
Claim 17 recites where the heat exchanger channels comprise less than 5% of adsorption material based on the loading of the sorption channels with adsorption material. However, it is unclear how a heat exchanger channel can comprise a percentage of adsorption material. Further, it is unclear how a heat exchanger can comprise a secondary material based on a loading of another channel. Indeed, it is unclear what the recitation “based on the loading” refers to (e.g. it is unclear if the recitation is a product by process claim wherein a secondary coating is determined on the process of coating a primary coating in the sorption channels). Claim 17 is interpreted such that the amount of adsorption material coated in the heat exchanger channels is less than 5% of the amount of adsorption material coated in the sorption channels. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Aguado (US 2016/0084541).
Regarding claim 17,
Referring to Fig. 2b, Kubota teaches an absorptive air-air cross-flow heat exchanger (see abstract, par. 2.2), wherein the heat exchanger has sorption channels (e.g. primary flow channels) having a channel width (e.g. a distance between corresponding secondary flow channel, not including a wall thickness) of from 0.5 to 2 mm (e.g. 2 mm, see par. 2.2 wherein a fin height between a top and 
Kubota does not teach wherein the sorption channels are coated with an adsorption material comprising water-adsorbing metal-organic frameworks (MOF) as adsorption material. 
Aguado, directed to an adsorption-type dehumidification method and systems (see  pars. 2, 145) and to adsorbents coated on metal heat exchangers (see pars. 113, 123, 132), teaches the use of water-adsorbing metal-organic frameworks as an advantageous adsorption material (see pars. 145-147, 179, Fig. 5, Table 2). Aguado further teaches that some MOF adsorption materials show advantageous adsorption/desorption capabilities for certain conditions (see par. 179, table 2). For example, some MOF adsorption materials may have high adsorption capacities under certain conditions (e.g. relative humidity or  low water vapour pressures, see pars. 147, 173, Fig. 5), especially relative to zeolite (see Fig. 5, wherein two MOF’s are compared to zeolite under certain conditions). 
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kubota by Aguado and arrive at the claimed invention in order to provide an adsorption material with advantageous adsorption/desorption capabilities for certain conditions. 
Kubota as modified above does not teach where the coating thickness of the adsorption material is from 10 to 200 um. 
Aguado does, however, disclose that the coating thickness of the adsorption material should be at a suitable thickness (see par. 134). The thickness of the coating of the adsorption material is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness of the coating effects the volume of adsorbent supplied as a coating (see Aguado, par. 133).  Therefore, since the general conditions of the claim, i.e. that the coating thickness of the adsorption material is a suitable thickness, was disclosed in the prior art by Aguado, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the coating thickness of the adsorption material to be from 10 to 200 um (e.g. in order to provide a suitable thickness for adsorption purposes while also affecting the volume of adsorbent supplied as a coating). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Steve S TANENBAUM/Examiner, Art Unit 3763